DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant argues on pg. 9, that:

    PNG
    media_image1.png
    133
    614
    media_image1.png
    Greyscale

Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
First, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); 
because the step of “generating an alert” is only performed if “the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a function of temperature” is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Second, even if the “generating an alert” would be a required step of the recited method, the cited prior art of 2004/0186635 to Manfred discloses this step, as discussed in further detail below in connection with the rejection of claims 1 and 13.

	Applicant’s extension of the above argument to claim 13 is unpersuasive for reasons analogous to those discussed above.

For the reasons set forth above, applicant’s arguments are not persuasive and the rejection of 
independent claims 1 and 13 is therefore maintained as set forth below.  Applicant does not separately argue the substance of any dependent claim. 

The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.
	The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.
	
	

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Manfred (US 2004/0186635 A1), hereinafter Manfred.

	Regarding claim 1, Manfred discloses: A method comprising:
	determining that a barometric altimeter in an ownship aircraft is configured in a mode other than (STD) mode; (Manfred, e.g., see para. [0013-0014]; The method includes the use of GPS
to detect if the barometric pressure adjustment, sometimes referred to as baroset adjust, is set to an
inaccurate value when the airplane is below a particular altitude threshold. A barometric corrected
altitude based on measured pressure is received (12) from a barometric altimeter. An altitude is also
received (14) from a GPS system. The inaccuracy of the barometric pressure adjustment setting is
determined by comparing (16) the barometric corrected altitude received (12) from the altimeter with the
altitude as determined and received (14) from the GPS system. If the two received altitudes differ by
more than a threshold value, an alarm is actuated (18) to notify the pilot of this condition. This
notification is meant to cause the pilot to recognize the inaccurate barometric pressure adjustment
setting.)
	comparing a corrected altitude measurement from the barometric altimeter to a second source of altitude information; and (Manfred, e.g., fig. 1, box (16), compare barometric corrected altitude with
GPS altitude; para. [0013]; A barometric corrected altitude based on measured pressure is received (12)
from a barometric altimeter. An altitude is also received (14) from a GPS system. The inaccuracy of the
barometric pressure adjustment setting is determined by comparing (16) the barometric corrected altitude
received (12) from the altimeter with the altitude as determined and received (14) from the GPS system.).
	generating an alert if the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a function of temperature. (the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III; because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight; nonetheless, the cited prior art is regarded as disclosing this step; see Manfred, e.g., fig. 1, box (18), actuate alarm if altitudes differ by an amount larger than a threshold; para. [0013]; If the two received altitudes differ by more than a threshold value, an alarm is actuated (18) to notify the pilot of this condition. This notification is meant to cause the pilot to recognize the inaccurate barometric pressure adjustment setting. The notification causes the pilot to correct (20) the inaccurate barometric pressure adjustment setting, thereby minimizing a difference between the two above described sources of altitude information; see also para. [0019] disclosing a pressure gradient error affecting the magnitude of the threshold value, which may be reduced by compensating the altitude indicated by baro-corrected pressure for temperature, since it is known in the art for aircraft to transmit static air temperature (SAT), wherein through temperature compensation, a magnitude of threshold value is significantly reduced).

	Regarding claim 2, Manfred discloses: The method of Claim 1 wherein the second source of information comprises a GPS-determined altitude of the ownship aircraft. (Manfred, e.g., fig. 1, box
(14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude
signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42)).

Claim 11 recites cancelling the alert if the corrected altitude measurement no longer deviates
from the second source of altitude information by a predetermined altitude error threshold. The
broadest reasonable interpretation of a method ( or process) claim having contingent limitations requires
only those steps that must be performed and does not include steps that are not required to be performed
because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III. Because this step is only
performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not
require this step to be performed. Accordingly, this step does not carry patentable weight and therefore
does not patentably distinguish over Manfred as applied to claim 1.

Claim 22 recites: The method of claim 1, wherein the function of temperature is such that for each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet. As discussed above in connection with claim 1, the step of generating an alert is contingent upon the comparison of the corrected altitude measurement deviating from the second source of altitude information by a variable altitude error threshold which is a function of temperature.  That is, the broadest reasonable interpretation of claim 1 does not require generating an alert.  Therefore, the recitation of claim 22, wherein the function of temperature is such that for each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet is also contingent.    

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret et al. (US 9,561,868 B2), hereinafter Bourret.

Regarding claim 3, Manfred is not relied upon as explicitly disclosing: The method of Claim 1 wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred's determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold with Bourret's second source of information comprising a sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret teaches the utilization of a hybrid height calculation to resolve noise issues of combining a terrain profile and measurements of an altimeter. (Bourret, e.g., col. 6, line 58 - col 7, line 19; Combined, these two effects can produce a relatively significant high-frequency noise signal, given the habitual speed of the aircraft. To reduce this high-frequency noise, in a second preferred embodiment, the computing unit (18) determines, as current height, a hybrid height.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Carpenter (US 7,479,923 B2), hereinafter Carpenter.


	Regarding claim 4, Manfred is not relied upon as explicitly disclosing: The method of Claim 1 wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft.
However, Carpenter further discloses: wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft. (Carpenter, e.g., col. 5, lines 20- 38; an aircraft can determine its altitude by means of two methods: by multilateration with reference to signals ( 11 a -11 b) received from external reference points such as GPS-enable satellites (12a-12b) to derive a measure of geometric altitude, or by reference to local barometric pressure by means of an on-board sensor (not shown) to derive a measure of pressure altitude. The aircraft can then broadcast (13) position information derived from those measurements, the signals being receivable both by Air Traffic Management systems (e.g., at an Air Traffic Control centre (14) or by receivers aboard other neighbouring aircraft (15). As noted above aircraft can, and may be required to by regulations or agreed information broadcast standards, transmit both geometric altitude and pressure altitude information; examiner notes that one of ordinary skill in the art would understand that a neighbouring aircraft is in proximal distance to the receiving aircraft.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred's determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold with Carpenter's secondary source of information comprising altitude measurements conducted by a separate aircraft proximal to the ownship aircraft because Carpenter teaches implementing ADS-B MASPS requirements to validate the pressure altitude. (Carpenter, e.g., col. 8, lines 48-56; An ACAS equipped aircraft may acquire the geometric altitude information either via ADS-B or by other means. The DS-B MASPS specify that geometric altitude, pressure altitude, and altitude rate (either geometric rate or pressure rate) should all be broadcast. Implementing ADS-B MASPS requirements would make it possible to track pressure altitude and geometric altitude, and thus validate the pressure altitude, as described above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret, in further view of Signal Averaging (Wikipedia Contributors. (2017, July 10). Signal averaging. Wikipedia. Retrieved February 2, 2022, from https://web.archive.org/web/20170710042844/https://en.wikipedia.org/wiki/Signal_averaging), hereinafter Signal Averaging.

	Regarding claim 5, Manfred discloses: The method of Claim 1 wherein the second source of information comprises  of:
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42)).

Manfred is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude Al; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include a GPS-determined altitude of the ownship with Bourret's sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 - col. 8, line 6; Indeed the approximation has the additional benefit that all of the terms in the right hand side of the approximation (formula 10) - two vertical rates, temperature, airspeed, and crosswind-are capable of direct measurement onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no additional sensors might be required to be fitted in those cases. The approximation can therefor be used to greatly improve the utility of the validation method based on tracking geometric altitude rate against pressure altitude rate).
Manfred is not relied upon as explicitly disclosing:
an average
However, Signal averaging discloses: an average (Signal averaging, e.g., pg. 1, para. [0001]; Signal averaging is a signal processing technique applied in the time domain, intended to increase the strength of a signal relative to noise that is obscuring it. By averaging a set of replicate measurements, the signal-to-noise ratio, SIN, will be increased, ideally in proportion to the square root of the number of measurements).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred's determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include a GPS determined altitude with Signal averaging's averaging scheme because Signal averaging teaches a reduction of noise over repeated trials and more accurate results. (Signal averaging, e.g., pg. 3, para. [0001]; The averaging process above, and in general, results in an estimate of the signal. When compared with the raw trace, the averaged noise component is reduced with every averaged trial. When averaging real signals, the underlying component may not always be as clear, resulting in repeated averages in a search for consistent components in two or three replicates. It is unlikely that two or more consistent results will be produced by chance alone).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret, in further view of Weighted Arithmetic Mean (Wikipedia Contributors. (2018b, September 24). Weighted arithmetic mean. Wikipedia. Retrieved February 2, 2022, from https://web.archive.org/web/20180924221425/https://en.wikipedia.org/wiki/Weighted_arithmetic_mean), hereinafter Weighted Arithmetic Mean.

Regarding claim 6, Manfred discloses: The method of Claim 1 wherein the second source of information comprises  of:
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42)).

Manfred is not relied upon as explicitly disclosing:
a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude Al; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred's determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include a GPS-determined altitude of the ownship with Bourret's sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 - col. 8, line 6; Indeed the approximation has the additional benefit that all of the terms in the right hand side of the approximation (formula 10) - two vertical rates, temperature, airspeed, and crosswind-are capable of direct measurement onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no additional sensors might be required to be fitted in those cases. The approximation can therefor be used to greatly improve the utility of the validation method based on tracking geometric altitude rate against pressure altitude rate).
Manfred is not relied upon as explicitly disclosing: wherein the second source of information comprises a weighted average
However, Weighted arithmetic mean discloses:
wherein the second source of information comprises a weighted average (Weighted arithmetic mean, e.g., pg. 1, para. [0001]; The weighted arithmetic mean is similar to an ordinary arithmetic mean (the most common type of average), except that instead of each of the data points contributing equally to the final average, some data points contribute more than others. The notion of weighted mean plays a role in descriptive statistics and also occurs in a more general form in several other areas of mathematics).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred's determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include a GPS-determined altitude of the ownship with Weighted arithmetic means' weighted average because Weighted arithmetic mean teaches weighting data points with relevance and fidelity, meaning both a GPS-determined altitude and a sum of a radio altitude would greatly benefit from by excluding erroneous, faulty, superfluous, or dated readings. (Weighted arithmetic mean, e.g., pg. 3, para. [0001]; data elements with a high weight contribute more to the weighted mean than do elements with a low weight. The weights cannot be negative. Some may be zero, but not all of them (since division by zero is not allowed). The formulas are simplified when the weights are normalized such that they sum up to 1).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manfred in 
view of Paterson et al. (US 5,781,126 A), hereinafter Paterson.

Regarding claim 9, Manfred discloses: The method of claim 1 further comprising
detecting that the barometric altimeter of the ownship aircraft is configured in Standard (STD) setting; and (Manfred, e.g., see para. [0013-0014]; The method includes the use of GPS to detect if the barometric pressure adjustment, sometimes referred to as baroset adjust, is set to an inaccurate value when the airplane is below a particular altitude threshold. A barometric corrected altitude based on measured pressure is received (12) from a barometric altimeter. An altitude is also received (14) from a GPS system. The inaccuracy of the barometric pressure adjustment setting is determined by comparing (16) the barometric corrected altitude received (12) from the altimeter with the altitude as determined and received (14) from the GPS system. If the two received altitudes differ by more than a threshold value, an alarm is actuated (18) to notify the pilot of this condition. This notification is meant to cause the pilot to recognize the inaccurate barometric pressure adjustment setting.)

Manfred is not relied upon as explicitly disclosing: generating an alert if a radio altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude threshold.
However, Paterson further discloses: generating an alert if a radio altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude threshold. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III. Because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed. Accordingly, this step does not carry patentable weight.  (Paterson, e.g., see col. 3, lines 43-44, generating a warning if the altitude is below a threshold altitude value; and col. 5, lines 8- 27; signals used by the system as described include radio altitude, barometric altitude rate and airspeed, along with various validity signals.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred's determination of a barometric altimeter configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error threshold to include determination of the altimeter to be set to a non-standard atmospheric pressure with Paterson's alert generation because Paterson teaches a redundancy to verify the integrity of the ownship barometric altimeter. (Paterson, e.g., col. 5, lines 28-43; The signal from the detection device (11) is inhibited by a signal from a 10 foot comparator (13) when the aircraft is below 10 feet above ground to minimize nuisance warnings. When the aircraft is above 10 feet AGL, the signal (26) is scaled by a control function (22). In addition, detection device (11) is inhibited by a BARO RATE VALID signal (15) in the event of a defective barometric altimeter or a barometric rate circuit and a Complementary Filter Valid (17) in the event of a failure in the inertial data sources).

Claim 12 recites cancelling the alert if the radio altitude measurement of the ownship aircraft
is greater than or equal to the predetermined minimum radio altitude threshold. The broadest
reasonable interpretation of a method ( or process) claim having contingent limitations requires only those
steps that must be performed and does not include steps that are not required to be performed because the
condition(s) precedent are not met; see, e.g., MPEP 2111.04.III. Because this step is only performed if a
condition precedent is met, the broadest reasonable interpretation of this claim does not require this step
to be performed. Accordingly, this step does not carry patentable weight and therefore does not
patentably distinguish over Manfred in view of Paterson as applied to claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Paterson, in further view of Paterson (CH 660157 A5), hereinafter Paterson II.

Regarding claim 10, Manfred in view of Paterson is not relied upon as explicitly disclosing: The method of Claim 9 wherein the predetermined minimum radio altitude threshold is within a range of 500 feet to 4500 feet.
However, Paterson II further discloses: wherein the predetermined minimum radio altitude threshold is within a range of 500 feet to 4500 feet. (Paterson II, e.g., pg. 5, line 12; reference to warning curve of the radio altimeter range extending from above 10 feet to 5000 feet, encompassing the range of 500 feet to 4500 feet.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Paterson's detection of standard atmospheric pressure of the ownship altimeter and generating an alert if the ownship aircraft is below a predetermined minimum radio altitude threshold with Paterson II' s range specification of 500 feet to 4500 feet because Paterson teaches the use of a two-stage warning curve to alert the pilot to serious conditions without causing false alarms. (Paterson II, e.g., pg. 4, para. [0005]; The forms of limits (50) and (60) were chosen to provide an adequate warning to the pilot without causing false alarms. It has been found by analysis and experimentation that it is desirable to use a two-stage warning curve which has two different slopes. This results in a relatively sensitive warning system which provides the pilot with adequate warning time at normal flight altitudes without triggering unnecessary alarms during low altitude maneuvers such as those executed during normal approaches in order to land).

Claims 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Manfred 
in view of Murphy (GB 2472497 A), hereinafter Murphy.

Regarding claim 13, Manfred discloses: A method comprising:

comparing a corrected altitude measurement from a barometric altimeter to a second source of altitude information; and (Manfred, e.g., fig. 1, box (16), compare barometric corrected altitude with GPS altitude; para. [0013]; A barometric corrected altitude based on measured pressure is received (12) from a barometric altimeter. An altitude is also received (14) from a GPS system. The inaccuracy of the barometric pressure adjustment setting is determined by comparing (16) the barometric corrected altitude received (12) from the altimeter with the altitude as determined and received (14) from the GPS system.)
generating an alert if the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a function of temperature. (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III; because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight; nonetheless, the cited prior art is regarded as disclosing this step; see Manfred, e.g., fig. 1, box (18), actuate alarm if altitudes differ by an amount larger than a threshold; para. [0013]; If the two received altitudes differ by more than a threshold value, an alarm is actuated (18) to notify the pilot of this condition. This notification is meant to cause the pilot to recognize the inaccurate barometric pressure adjustment setting. The notification causes the pilot to correct (20) the inaccurate barometric pressure adjustment setting, thereby minimizing a difference between the two above described sources of altitude information; see also para. [0019] disclosing a pressure gradient error affecting the magnitude of the threshold value, which may be reduced by compensating the altitude indicated by baro-corrected pressure for temperature, since it is known in the art for aircraft to transmit static air temperature (SAT), wherein through temperature compensation, a magnitude of threshold value is significantly reduced).
Manfred is relied upon as explicitly disclosing the determination that the measurement of the ownship aircraft is less than a predetermined minimum threshold, e.g., see para. [0016], but fails to disclose a radio/radar altitude.  However, Murphy further discloses:  determining that a radio altitude measurement of an ownship aircraft is less than a predetermined minimum radio altitude threshold; (Murphy, e.g., pg. 9, lines 14-27; vertical containment monitoring to determine an instantaneous radio altitude measurement is below a threshold limit utilizing radio altitude measurements).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred's comparison of a corrected altitude from the barometric altimeter to a second source and generating an alert if the compared corrected value deviates by a predetermined altitude error threshold with Murphy's determination that a radio altitude measurement of the ownship aircraft is less than a predetermined minimum radio altitude because Murphy teaches the detection of unacceptably large deviations of altitude along a path without the need for large and expensive databases. (Murphy, e.g., pg. 9, line 28 - pg. 10, line 2; monitoring implemented in the airborne equipment detects unacceptably large deviations of the airplane positions from a desired reference path. This monitoring compares radio altitude measurements to thresholds stored on board the aircraft. The thresholds are a function of a distance along the desired path and are derived from a radio altitude reference measurement expected if the airplane were on the desired approach path. The desired reference path need not be stored in a database on the airplane. Nor is there any need for a terrain database to be stored on the airplane).

Regarding claim 14, Manfred in view of Murphy discloses: The method of claim 13 wherein the second source of information comprises a GPS-determined altitude of the ownship aircraft. (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42)).

Claim 23 recites: The method of claim 13, wherein the function of temperature is such that for each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet.  As discussed above in connection with claim 13, the step of generating an alert is contingent upon the comparison of the connected altitude measurement as it deviates from the second source of altitude information by a variable altitude error threshold which is a function of temperature.  That is, the broadest reasonable interpretation of claim 1 does not require generating an alert.  Therefore, the recitation of claim 23, wherein the function of temperature is such that for each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet is also contingent.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret.

Regarding claim 15, Manfred in view of Murphey is not relied upon as explicitly disclosing: The method of Claim 13 wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Bourret' s second source of information comprising a sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret teaches the utilization of a hybrid height calculation to resolve noise issues of combining a terrain profile and measurements of an altimeter. (Bourret, e.g., col. 6, line 58 - col 7, line 19; Combined, these two effects can produce a relatively significant high-frequency noise signal, given the habitual speed of the aircraft. To reduce this high frequency noise, in a second preferred embodiment, the computing unit (18) determines, as current height, a hybrid height).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret.

Regarding claim 16, Manfred in view of Murphy is not relied upon as explicitly disclosing: The method of Claim 13 wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft.
However, Carpenter further discloses: wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft. (Carpenter, e.g., col. 5, lines 20- 38; an aircraft can determine its altitude by means of two methods: by multilateration with reference to signals ( 11 a -11 b) received from external reference points such as GPS-enable satellites (12a-12b) to derive a measure of geometric altitude, or by reference to local barometric pressure by means of an on-board sensor (not shown) to derive a measure of pressure altitude. The aircraft can then broadcast (13) position information derived from those measurements, the signals being receivable both by Air Traffic Management systems (e.g., at an Air Traffic Control centre (14) or by receivers aboard other neighbouring aircraft (15). As noted above aircraft can, and may be required to by regulations or agreed information broadcast standards, transmit both geometric altitude and pressure altitude information; examiner notes that one of ordinary skill in the art would understand that a neighbouring aircraft is in proximal distance to the receiving aircraft).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Carpenter's secondary source of information comprising altitude measurements conducted by a separate aircraft proximal to the ownship aircraft because Carpenter teaches implementing ADS-B MASPS requirements to validate the pressure altitude. (Carpenter, e.g., col. 8, lines 48-56; An ACAS-equipped aircraft may acquire the geometric altitude information either via ADS-B or by other means. The DS-B MASPS specify that geometric altitude, pressure altitude, and altitude rate (either geometric rate or pressure rate) should all be broadcast. Implementing ADS-B MASPS requirements would make it possible to track pressure altitude and geometric altitude, and thus validate the pressure altitude, as described above).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret, in further view of Signal Averaging.

Regarding claim 17, Manfred in view of Murphy discloses: The method of Claim 13 wherein the second source of information comprises an average of:
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is lowpass filtered (not shown) before it is compared to altitude from GPS system (42).).

Manfred in view of Murphy is not relied upon as explicitly disclosing:
a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses:
a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude Al; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Bourret's sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 - col. 8, line 6; Indeed the approximation has the additional benefit that all of the terms in the right hand side of the approximation (formula 10) - two vertical rates, temperature, airspeed, and crosswind-are capable of direct measurement onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no additional sensors might be required to be fitted in those cases. The approximation can therefor be used to greatly improve the utility of the validation method based on tracking geometric altitude rate against pressure altitude rate).
Manfred in view of Murphy is not relied upon as explicitly disclosing: wherein the second source of information comprises an average of: 
However, Signal averaging discloses: wherein the second source of information comprises an average of: (Signal averaging, e.g., pg. 1, para. [0001]; Signal averaging is a signal processing technique applied in the time domain, intended to increase the strength of a signal relative to noise that is obscuring it. By averaging a set of replicate measurements, the signal-to-noise ratio, SIN, will be increased, ideally in proportion to the square root of the number of measurements).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphey's determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Signal averaging's averaging scheme because Signal averaging teaches a reduction of noise over repeated trials and more accurate results. (Signal averaging, e.g., pg. 3, para. [0001]; The averaging process above, and in general, results in an estimate of the signal. When compared with the raw trace, the averaged noise component is reduced with every averaged trial. When averaging real signals, the underlying component may not always be as clear, resulting in repeated averages in a search for consistent components in two or three replicates. It is unlikely that two or more consistent results will be produced by chance alone).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy in further view of Bourret, in further view of Weighted Arithmetic Mean.

Regarding claim 18, Manfred in view of Murphy discloses: The method of claim 13 wherein the second source of information comprises a weighted average of:
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is lowpass filtered (not shown) before it is compared to altitude from GPS system ( 42)).

Manfred in view of Murphy is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude Al; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude measurement to a second altitude source, and generating an alert if the comparison deviates from a predetermined threshold with Bourret's sum of a radio altitude and a terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 - col. 8, line 6; Indeed the approximation has the additional benefit that all of the terms in the right hand side of the approximation (formula 10) - two vertical rates, temperature, airspeed, and crosswind-are capable of direct measurement onboard aircraft and indeed
many existing aircraft are already fitted with relevant sensors so that no additional sensors might be required to be fitted in those cases. The approximation can therefor be used to greatly improve the utility of the validation method based on tracking geometric altitude rate against pressure altitude rate).
	Manfred in view of Murphey is not relied upon as explicitly disclosing: a weighted average
	However, Weighted arithmetic mean further discloses: a weighted average (Weighted arithmetic mean, e.g., pg. 1, para. [0001]; The weighted arithmetic mean is similar to an ordinary arithmetic mean (the most common type of average), except that instead of each of the data points contributing equally to the final average, some data points contribute more than others. The notion of weighted mean plays a role in descriptive statistics and also occurs in a more general form in several other areas of mathematics.)
	Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio
altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude
measurement to a second altitude source, and generating an alert if the comparison deviates from a
predetermined threshold with Weighted arithmetic mean's weighted average because Weighted arithmetic
mean teaches weighting data points with relevance and fidelity, meaning both a GPS-determined altitude
and a sum of a radio altitude would greatly benefit from by excluding erroneous, faulty, superfluous, or
dated readings. (Weighted arithmetic mean, e.g., pg. 3, para. [0001]; data elements with a high weight contribute more to the weighted mean than do elements with a low weight. The weights cannot be
negative. Some may be zero, but not all of them (since division by zero is not allowed). The formulas are
simplified when the weights are normalized such that they sum up to 1).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 3,750,473 A to Bennet et al. relates to Altimeters.
US 6,020,832 A to Jensen relates to a method and apparatus of automatically monitoring aircraft altitude.
US 10,591,293 B2 to Gadicherla et al. relates to detecting an incorrect altimeter setting.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863